Citation Nr: 0108572	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  98-19 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1986 to 
June 1991.  The appellant has an additional four months and 
28 days of unverified prior active service.  He served in the 
Southwest Asia Theatre of Operations from August 17, 1990, to 
April 6, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On January 31, 2001, a hearing was held in Nashville, 
Tennessee, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 1991 & Supp. 2000).  A transcript of 
that hearing has been associated with the record on appeal.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000(VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The VCAA also imposes on VA additional notice duties.  
Specifically, these notification duties include notifying the 
claimant if his or her application for benefits is 
incomplete, notifying the claimant of what evidence is 
necessary to substantiate the claim and indicating whether 
the VA will attempt to obtain this evidence or if the 
claimant should obtain it, and, finally, if VA is unable to 
obtain this evidence, informing the claimant that the 
evidence could not be obtained, providing a brief explanation 
of the efforts made to obtain the evidence, and describing 
further action to be taken with respect to the claim.  See 
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence is needed prior to further consideration of the 
appellant's claim for service connection.  Specifically, the 
Board notes that the VA examination of the appellant did not 
include an opinion as to the etiology of the appellant's 
sinusitis and does not appear to have included a review of 
the appellant's claims folder.

To ensure due process, and to ensure that the VA has met its 
duty to assist the appellant in developing the facts 
pertinent to his appeal, the case is REMANDED to the RO for 
the following:

1.  The RO should request that the 
appellant identify all sources of medical 
treatment for his sinusitis.  The RO 
should obtain all medical records not 
already contained in the claims folder.  
The RO should document all efforts made 
and responses.  If additional records are 
obtained, they should be associated with 
the claims folder.

2.  The appellant should be afforded a VA 
sinus examination to determine whether 
the appellant's sinusitis is related to 
his military service.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner should review the claims folder, 
conduct an examination, and furnish an 
opinion as to whether it is at least as 
likely as not that the appellant's 
sinusitis was incurred in service.  The 
rationale for the opinion should be 
stated in the examination report.  The 
examiner should include a discussion of 
the appellant's medical history based 
upon the examiner's review of the claims 
folder.  All necessary tests and studies 
should be conducted.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

4.  Following the above development, the 
RO should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



